              Case 3:13-cr-00224-RNC Document 47 Filed 08/19/19 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA                          :       CRIM. NO. 3:13CR00224 (RNC)
                                                  :
v.                                                :
                                                  :
J. EDWARD WAESCHE IV                              :       AUGUST 19, 2019


                             MOTION FOR PERMISSION TO TRAVEL1

           J. Edward Waesche IV, through undersigned counsel, respectfully moves for permission to

    travel as set forth below. In support of that motion, Mr. Waesche represents as follows.

          On December 9, 2013, before United States Magistrate Judge Donna F. Martinez, Mr.

Waesche entered a plea of guilty to a one count Information charging him with Conspiracy in

violation of 18 U.S.C. § 371. At the time the plea was entered before Judge Martinez, the parties

also entered into a cooperation agreement in which the defendant agreed to cooperate in connection

with an ongoing investigation and prosecution in United States v. Carpenter, et al., 3:13CR00226

(RNC). On July 9, 2019, Mr. Waesche was sentenced to a term of probation of two years, a special

assessment of $100 and restitution of $569,327.27.

          In the August 8, 2019 filed Judgment, Mr. Waesche and the government were directed to

file a Restitution Order by October 7, 2019. Since the entry of Judgment, the undersigned and Mr.

Waesche met in person with counsel for the government from the Financial Litigation Unit and



1
   It is unclear from the terms of the Judgment whether Court permission is required. Standard Condition #
3 in the Judgment provides that “you must not knowingly leave the federal judicial district where you are
authorized to reside without first getting permission from the court or the probation officer.” It may be that
permission is only needed from the Probation Officer, but we are requesting permission from the Court in
an abundance of caution.
                                                        1
           Case 3:13-cr-00224-RNC Document 47 Filed 08/19/19 Page 2 of 4



agreed to terms of restitution. Those terms are being memorialized and will be submitted to the

Court by the required date. In brief, those terms address primarily the sale of certain assets, how

proceeds from the sale of those assets will be distributed to satisfy the restitution order, how the

government’s interests will be protected during the time prior to the sale of those assets as well as

certain other assets that have not yet vested, and, finally, the payment of a monthly restitution

amount to the Clerk of the Court. The first monthly restitution payment has already been made. In

short, an agreement on restitution has been reached. Because that agreement contemplates the sale

of certain assets, the parties have also scheduled a telephone conference for January 9, 2020 to

follow up on the progress of the sale of assets and the other terms of the Restitution Order.

       Mr. Waesche now respectfully requests permission from the Court to travel in connection

with his wife’s 60th birthday. The trip is being organized by Mr. and Mrs. Waesche’s sons. All

costs of the trip are being paid in connection with points earned on Mrs. Waesche’s credit card use,

Marriott Travel Points, airline points and a time-share exchange that Mr. and Mrs. Waesche

purchased not long after their marriage approximately 30 years ago. Mr. and Mrs. Waesche would

be traveling along with their three sons, all of whom are adults and employed. Incidental costs not

covered by points and the time share exchange will be paid by Mrs. Waesche, who is self-

employed, and their sons.

       If approved by the Court, Mr. Waesche and his family would leave from New York on

August 30, 2019 and return on September 7, 2019. As noted above, they would be staying at

Marriott facilities while in Aruba.

       The undersigned has discussed this travel request both with the Assistant United States

Attorney who prosecuted this matter as well as the Assistant United States Attorney in the


                                                   2
               Case 3:13-cr-00224-RNC Document 47 Filed 08/19/19 Page 3 of 4



Financial Litigation Unit overseeing the Restitution. Both have indicated that they do not object to

this travel.

        WHEREFORE, in light of the above, Mr. Waesche’s respectfully requests that this Motion

for Permission to Travel be granted.


                                              Respectfully submitted,




                                              By: /s/ James K. Filan
                                                  James K. Filan (ct 15565)
                                                  Filan LLC
                                                  315 Post Road West
                                                  Westport, CT 06880
                                                  (203) 557-9159
                                                  (203) 341-8560 fax
                                                  jfilan@jamesfilan.com




                                                 3
           Case 3:13-cr-00224-RNC Document 47 Filed 08/19/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Motion for Permission to Travel was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF System.




                                                /s/ James K. Filan
                                                James K. Filan




                                                   4
